Exhibit 10.1




Mega Brand Group.




7981 NW 21 Miami Fl 33122

Mbgdistributors@hotmail.com

Ph: 305 593 5558, fax: 309 593 5859




Castor Castineira.




Clotamin/ Winn-Dixie




Product authorization (1 item)

$

20.000.00

In Stores DSD, Product Management

$

20.000.00

Total amount

$

40.000.00




·

Payment Method , Wire transfer.

·

Bank, JP Morgan Chase

·

Address: 10495 NW 12 St, Miami Fl, 33172

·

Phone: 305 593 1076




The information located in the documentation is intended solely for Clotamin.




DSD, setting Up date, May 28 2012. Authorize item (8-52284-00200-9).




·

Clotamin is being authorize Friday March 30 2012.

·

Clotamin will be in 57 stores in WD, region of So Florida.

·

DSD service to all WD stores will commence on May 28 2012



